Exhibit 10.2

 

FIRST AMENDMENT

TO

PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This FIRST AMENDMENT TO THE FIFTH AMENDED AND RESTATED PROPERTY MANAGEMENT AND
LEASING AGREEMENT (the “Amendment”) is made and entered into as of this 25th day
of June, 2008 by and among BEHRINGER HARVARD REIT I, INC., a Maryland
corporation (“BH REIT”), BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas
limited partnership (“BH OP”), and HPT MANAGEMENT SERVICES LP, a Texas limited
partnership (the “Manager”, and together with BH REIT and BH OP, the “Parties”).

 

WHEREAS, the Parties previously entered into that certain Fifth Amended and
Restated Property Management and Leasing Agreement dated May 15, 2008 (the
“Agreement”).

 

WHEREAS, the Parties desire to amend the Agreement to explain how Management
Fees will be paid in respect of Properties owned by joint ventures and to
decrease the amount of oversight fees payable to the Manager.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, do hereby agree, as follows:

 

1.             Defined Terms. Any term used herein that is not otherwise defined
herein shall have the meaning ascribed to such term as provided in the
Agreement.

 

2.             Amendment to Article I.  Article I of the Agreement is hereby
amended by adding Sections 1.13, 1.14 and 1.15, as follows:

 

1.13         “Economic Interest Percentage” means the percentage of capital
contributed directly or indirectly to the Joint Venture as compared with the
total capital contributed to the Joint Venture by all of the owners of the Joint
Venture as the percentage shall be calculated in good faith by the Owner.  Any
in-kind contribution shall be considered in the calculation of the Economic
Interest Percentage and valued at the fair market value of the contribution on
the date of contribution as determined by the Owner.

 

1.14         “Joint Venture” means an investment in a legal organization formed
to provide for the sharing of the risks and rewards in an enterprise co-owned
and operated for mutual benefit by two or more business partners and established
to acquire or hold Properties.

 

1.15         “Oversight Fee” has the meaning set forth in Section 5.1 hereof.

 

--------------------------------------------------------------------------------


 

3.             Amendment to Section 5.1.  Section 5.1 of the Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

 

5.1           Management Fees.  Owner shall pay Manager property management fees
in an amount equal to three percent (3%) of Gross Revenues (the “Management
Fee”) on a monthly basis from the income received from the Properties over the
term of this Management Agreement.  Certain of these Properties may be owned by
Joint Ventures.  When the Manager is not paid by the Joint Venture directly in
respect of its services, the applicable Management Fee or Oversight Fee (as
defined below) to be paid by the Owner will be calculated by multiplying the
Management Fee by the Economic Interest Percentage owned directly or indirectly
by the Owner in that Property. In the event that Owner contracts directly with a
third-party property manager not affiliated with the Manager in respect of a
Property for which the Owner, in its sole discretion, has the ability to appoint
or hire the Manager, Owner shall pay Manager an oversight fee (“Oversight Fee”)
equal to one-half of one percent (0.50%) of Gross Revenues.  In no event will
Owner pay both a Management Fee and an Oversight Fee to Manager with respect to
any Property.  If Manager subcontracts its responsibilities hereunder to another
person or entity, Manager shall be solely responsible for the payment to the
third party.  The Management Fee includes the reimbursement of the specified
cost incurred by the Manger of engaging another person or entity to perform
Manager’s responsibilities hereunder; provided, however, that Manager shall be
responsible for payment of all amounts to these third parties.  Nothing herein
shall prevent Manager from entering fee-splitting arrangements with third
parties with respect to the Management Fee.

 

4.             Continuing Effect.  Except as otherwise set forth in this
Amendment, the terms of the Agreement shall continue in full force and effect
and shall not be deemed to have otherwise been amended, modified, revised or
altered.

 

5.             Counterparts.  The Parties agree that this Amendment has been or
may be executed in several counterparts, each of which shall be deemed an
original, and all counterparts shall together constitute one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first written above.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

 

 

 

By:

    /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate

 

 

Development & Legal

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP

 

 

 

 

By:

BHR, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

      /s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

HPT MANAGEMENT SERVICES LP

 

 

 

 

 

 

 

By:

    /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate

 

 

Development & Legal

 

3

--------------------------------------------------------------------------------